FILED
                           NOT FOR PUBLICATION                              DEC 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 16-30035
                                                 Nos. 16-30036
              Plaintiff-Appellee,                Nos. 16-30037

 v.                                              D.C. Nos. 3:00-cr-00371-BR
                                                 D.C. Nos. 3:00-cr-00547-BR
DARRELL LYNN SNYDER, a.k.a.                      D.C. Nos. 3:04-cr-00115-BR
Joseph Edward Saleski, a.k.a. Justin
Arthur Slone,                                    MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      In these consolidated appeals, Darrell L Snyder appeals from the district

court’s order denying his motion for a sentence reduction under 18 U.S.C. §

3582(c)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Snyder contends that he is entitled to a sentence reduction under

Amendment 782. Reviewing de novo, see United States v. Leniear, 574 F.3d 668,

672 (9th Cir. 2009), we agree with the district court that it lacked authority to

reduce Snyder’s sentence. The sentencing court determined that Snyder was

responsible for 1,068 kilograms of cocaine. Thus, his base offense level remains a

38 under Amendment 782, see U.S.S.G. § 2D1.1(c)(1) (2014), and he is ineligible

for a sentence reduction. See Leniear, 574 F.3d at 674.

      Snyder nonetheless contends that the district court erred in determining that

he was responsible for 1,068 kilograms of cocaine, the amount calculated in the

presentence report, and should have relied instead on the lower quantity of drugs

for which he admitted responsibility in his plea agreement. We disagree. The

record shows that the sentencing court adopted the drug quantity calculated in the

undisputed presentence report, and Snyder cannot challenge that calculation in

these proceedings. See Dillon v. United States, 560 U.S. 817, 826, 831 (2010)

(section 3582(c)(2) does not authorize a plenary resentencing hearing).

      AFFIRMED.




                                           2                   16-30035, 16-30036 & 16-30037